NO. 07-03-0192-CR

                                    IN THE COURT OF APPEALS

                            FOR THE SEVENTH DISTRICT OF TEXAS

                                              AT AMARILLO

                                                  PANEL E

                                        MARCH 4, 2004
                                ______________________________

                                    RONNIE ROSS CRABTREE,

                                                                             Appellant

                                                      v.

                                       THE STATE OF TEXAS,

                                                           Appellee
                             _________________________________

               FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

                    NO. 13,338-C; HON. PATRICK A. PIRTLE, PRESIDING
                            _______________________________

                                     Memorandum Opinion
                               _______________________________

Before QUINN and REAVIS, JJ., and BOYD, S.J.1

        In two issues, appellant Ronnie Ross Crabtree appeals his conviction for indecency

with a child. In those issues, he contends that 1) he was denied a fair and impartial hearing

when the trial court held a unitary hearing on both guilt and punishment, and 2) the

evidence was legally and factually insufficient to prove that he committed the crime in

September of 1987. We affirm the judgment of the trial court.


        1
        John T. Boyd, Chief Justice (Ret.), Seventh Court of A ppe als, sitting by as signme nt. Tex. Gov’t Code
Ann. §75.00 2(a)(1 ) (Vernon Supp. 2004 ).
                              Issue One - Unitary Proceeding

       In his first issue, appellant complains of the trial court holding one proceeding at

which both guilt and punishment were determined. This purportedly resulted in his having

“to defend himself against multiple allegations of sexual abuse when, in fact, he was

accused of only one crime.” The unitary proceeding allegedly violated his constitutional

right to a fair and impartial trial. We overrule the issue.

       Appellant pled not guilty to the charged offense and waived his right to a jury. At

that time, the trial court announced to all that it “will not proceed in a bifurcated manner, but

we’ll proceed in a unitary trial with the State offering its testimony, the Defense being given

an opportunity for a motion to direct verdict . . . then the State . . . gives punishment

evidence.” No one uttered an objection, and the trial court did as it represented.

       To preserve a complaint for appellate review, the complainant must object to the

purported error. TEX . R. APP . P. 33.1(a)(1)(A); Saldano v. State, 70 S.W.3d 873, 891 (Tex.

Crim. App. 2002) (holding that failure to make an objection may waive constitutional error);

Nunez v. State, 117 S.W.3d 309, 319 (Tex. App.--Corpus Christi 2003, no pet.) (holding

that the failure to timely and specifically object at trial may waive even constitutional rights).

Furthermore, the objection must be made as soon as the ground for same becomes

apparent. House v. State, 909 S.W.2d 214, 216 (Tex. App.–Houston [14th Dist.] 1995),

aff’d, 947 S.W.2d 251 (Tex. Crim. App. 1997). Appellant did not comply with these

directives here. The trial court expressly informed the litigants of its intent to conduct a

unitary proceeding, and no one complained at the time. Indeed, appellant waited until after

he was convicted and sentenced to broach the issue, and he did so via a motion for new

trial. But, that objection came too late. See Lopez v. State, 96 S.W.3d 406, 413-14 (Tex.

                                                2
App.--Austin 2002, pet. ref’d) (holding that if a defendant is afforded an opportunity to

object to the lack of a separate punishment hearing, a motion for new trial will not preserve

error). So, appellant failed to preserve the purported error.

         However, even if the objection had been preserved, we would remain obligated to

overrule the issue. This is so because the contention made was rejected in Barfield v.

State, 63 S.W.3d 446 (Tex. Crim. App. 2001). According to that case, the statute dealing

with bifurcated trial applies only when trial is to a jury upon a plea of not guilty.2 Id. at 449;

Harris v. State, 125 S.W.3d 45, 52 (Tex. App.--Austin 2003, pet. dism’d, untimely filed).

Trial was not to a jury here.

                                Issue Two - Sufficiency of the Evidence

         In his second issue, appellant argues that the evidence was legally and factually

insufficient to show that he committed an offense in September of 1987. We overrule the

issue.

         The applicable standards of review are discussed in Jackson v. Virginia, 443 U.S.
307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979), King v. State, 29 S.W.3d 556 (Tex. Crim. App.

2000), and Johnson v. State, 23 S.W.3d 1 (Tex. Crim. App. 2000). We refer the parties to

those opinions.

         Appellant argues that the only evidence that any offense was committed during

September of 1987 was the uncorroborated testimony of the victim. The latter gave both



         2
         Texas Code of Criminal Procedure art. 37.07 §2(a) provides that in all criminal cases other than
misdemeanor cases over which the justice court or municipal cou rt has jurisdiction, which are tried to a jury
on a plea of not guilty, the judge shall first submit to the jury the issue of guilt or innocence of the defendant
without authorizing the jury to pass upo n the pun ishm ent to be im pos ed. T E X . C O D E C RIM . P R O C . A N N . art.
37.07 §2(a) (Vernon Supp. 2004)

                                                            3
a written statement and testified at trial that appellant molested her (i.e. touched her

genitals and breasts and attempted to have her place her hand in his pants) four times

during that month. This is some evidence upon which a rational jury could find beyond

reasonable doubt that appellant did that with which he was charged.

         That the child’s testimony was purportedly uncorroborated did not render it deficient.

At the time of the offense, a conviction could be obtained on the uncorroborated testimony

of the victim if the victim disclosed the offense to someone other than the defendant within

six months of the offense.3 Act of May 26, 1983, 68th Leg., R.S., ch. 382 §1, 1983 Tex.

Gen. Laws 2090. However, it was unnecessary that the victim inform another person if the

victim was under the age of 14. Id.; Scoggan v. State, 799 S.W.2d 679, 682-83 (Tex. Crim.

App. 1990). Because the complainant was only 12 at the time of the offense at bar, her

testimony alone was competent to support conviction.

         Nor does appellant’s testimony wherein he denied molesting the child during

September of 1987, overwhelm that offered by the child. At best it created a material

question of fact for the trial court to resolve. Moreover, the reporter’s record expressly

illustrates that the trial court considered the credibility of both the victim and appellant and

assessed the weight to be accorded their respective testimonies in making its

determination. And, as discussed in Johnson, unless the record “clearly reveals a different

result is appropriate,” we must defer to the factfinder’s credibility choices. Johnson v.




         3
            At the time of trial, the statute provided that the conviction is supportable on the uncorroborated
testimony of the victim if the victim inform ed a ny perso n, other than the defenda nt, within one year of the date
on which the offense is alleged to have occurred w ith the requirement of informing another person not applying
if the victim was 17 years of age or you nge r at the tim e of the allege d offense . T E X . C O D E C RIM . P R O C . A N N .
art. 38.07(a )(b) (Verno n Supp . 2004).

                                                              4
State, 23 S.W.3d at 8. The record does not so “clearly reveal [that] a different result is

appropriate” here.

         In sum, the verdict enjoys the support of both legally and factually sufficient

evidence. And, because we overrule both issues, we also affirm the judgment of the trial

court.



                                                Brian Quinn
                                                   Justice

Do not publish.




                                            5